DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed on 06/22/2022.
Status of the Claims
Claims 18 and 24 are canceled. Claims 1-3, 5-17, 19-23, and 25-30 are amended. Claims 31 and 32 are added.
Response to Arguments
Applicant argues, see page 2 paragraph 3, that “a person of ordinary skill in the art would have no reason to modify the RACH procedures of Roy with the LBT timing operation of Harada.” 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since LBT procedure occurring in a specified window (predefined window identified by a random access occasion), and a window may be or may include a set of (e.g. consecutive) time periods (e.g. frames, subframes, or slots) that may span multiple frames,  by performing listening (sensing) before transmission of a signal and controlling the transmission based on the result of the listening, a predefined window is selected to avoid signal collision and control the transmission. 
Regarding claim 1 and claim 16 Applicant argues essentially (see remark pages 1-3) that, the cited portions of Roy and Harada, individually or in combination, do not disclose "determining a failure in a random access procedure based on a plurality of LBT failures associated with the LBT procedure over a predetermined window," as in claim 1.
Examiner respectfully disagrees. Roy teaches random access window (RACH occasions) [0232]-[0235]. Roy also teaches RAR failures due/based on (or caused by) one or more unsuccessful LBT, [0257]. Although Roy teaches failure (random access window/RAR occasion) in a random access procedure based on a plurality of LBT failures associated with the LBT procedure, Roy does not explicitly teach the predefined window. To be clearer, LBT failure associated with LBT procedure occurred on the RAR window, but the teaching does not explicitly say “a predefined window”.
A review of Roy shows that [0197], WTRU may increase an RAR window size. [0198] A WTRU may use an adaptive step size that may increase or decrease in size, for example, based on a number of failures, e.g., repeated failures, to detect a tx-signal. A WTRU may expand an RAR window size by a larger step size. Another [0199] also discusses that A WTRU may cap a window size at a maximum window size, which may be configured. A WTRU may not increase a window size after a window size reaches or is capped at the maximum. A WTRU may reset a window size to an initial or default value, for example, when the WTRU starts a new RA procedure. In an example, a (e.g. maximum) number of times a WTRU may increase a window size may be configured. A WTRU may not increase a window size, for example, after the WTRU has increased the window size a maximum number of times.
While Roy teaches the RAR window as discussed above (in [0197]-[0199]), Roy also teaches window adaptation, ([0204]), multiple RAR window ([0205]), limiting the RAR window sizes and/or one or more thresholds, ([0206]).
However, Roy does not teach a predetermined window.
However, Harada discloses LBT procedure in a predefined window, see abstract, [0015] and [0138]; LBT procedure in predetermined subframe (predetermined subframe/window). The reason is that by performing listening (sensing) before transmission of a signal and controlling the transmission based on the result of the listening, PRACH may configure and establish the connection trough the random access procedure.
Therefore, the rejection of claim 1 and claim 16 is maintained.
	Dependent claims 2-15, 17, 19-23 and 25-30
Claims 2-15 and 17, 19-23, 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-15 and 17, 19-23 and 25-30 are objected to because the claims require various features which are not disclose in the prior art.
	
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16, 31 and 32 and are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. US 20200107373 A1 hereinafter Roy (see PCT/US2018/037546), in view of Harada et al. US 2019/0045458 A1 hereinafter Harada. 

Regarding claim 1. Roy discloses A method of wireless communication performed by a user equipment (UE), the method comprising: 
obtaining a random access indication identifying one or more random access occasions, [0232]-[0235], wireless device (WTRU) obtains/receives RACH occasions (e.g. consecutive RACH occasions), (see RA-RNTI); 
performing a listen before talk (LBT) procedure prior to at least one of the one or more random access occasions, [0233], [00247]; A WTRU determines RA-RNTI, for example, based on an RA-RNTI window in which it may transmit a preamble; the WTRU performs a listen before talk (LBT) procedure (determination of whether a channel may be unused (e.g. LBT) before/prior to transmitting an RA preamble; and 
determining a failure in a random access procedure based on a set of LBT failures associated with the LBT procedure over a predetermined window, over a random access window, failure of the random access (RA procedure may be considered unsuccessfully completed due to failure of the LBT; for instance, [0257] discloses set of LBT failures/number of failed attempts based on determined window/a range that a WTRU may choose [0257].
Roy does not explicitly disclose a predefined window.
Although, Roy discloses LBT procedure over RA-RNTI window, see [0232] for, an RA-RNTI window may be or may include a set of (e.g. consecutive) time periods (e.g. frames, subframes, or slots) that may span multiple frames. An RA-RNTI window may be or may include a set of RACH occasions (e.g. consecutive RACH occasions) that may have different time and/or frequency allocations, Roy does not explicitly disclose a predefined window.
	Harada discloses LBT procedure in a predefined window, see abstract, [0015] and [0138]; LBT procedure in predetermined subframe (predetermined subframe/window).
	Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Roy with Harada to provide transmitting operation even if communicating using a carrier to which LBT is set, see abstract.

Regarding claim 31. Roy discloses, wherein obtaining the random access indication includes obtaining an indication of a plurality of random access occasions from a medium access control (MAC) layer of the UE, obtaining a random access indication identifying one or more random access occasions, [0232]-[0235], wireless device (WTRU) obtains/receives RACH occasions (e.g. consecutive RACH occasions). [0063] teaches Medium Access Control (MAC) of the WTRU/STA.

Regarding claim 16. Roy discloses An apparatus configured for wireless communication, the apparatus comprising: at least one processor; and; a memory coupled to the at least one processor, wherein the at least one processor is configured to: obtain a random access indication identifying one or more random access occasions, [0232]-[0235], wireless device (WTRU) obtains/receives RACH occasions (e.g. consecutive RACH occasions), (see RA-RNTI); 
perform, a listen before talk (LBT) procedure prior to at least one of the one or more random access occasions, [0233], [00247]; A WTRU determines RA-RNTI, for example, based on an RA-RNTI window in which it may transmit a preamble; the WTRU performs a listen before talk (LBT) procedure (determination of whether a channel may be unused (e.g. LBT) before/prior to transmitting an RA preamble; and 
determine a failure in a random access procedure based on a plurality of LBT failures associated with the LBT procedure over a predetermined window, over a random access window, failure of the random access (RA procedure may be considered unsuccessfully completed due to failure of the LBT; for instance, [0257] discloses set of LBT failures/number of failed attempts based on determined window/a range that a WTRU may choose [0257].
Roy does not explicitly disclose a predefined window.
Although, Roy discloses LBT procedure over RA-RNTI window, see [0232] for, an RA-RNTI window may be or may include a set of (e.g. consecutive) time periods (e.g. frames, subframes, or slots) that may span multiple frames. An RA-RNTI window may be or may include a set of RACH occasions (e.g. consecutive RACH occasions) that may have different time and/or frequency allocations, Roy does not explicitly disclose a predefined window.
	Harada discloses LBT procedure in a predefined window, see abstract, [0015] and [0138]; LBT procedure in predetermined subframe (predetermined subframe/window).
	Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Roy with Harada to provide transmitting operation even if communicating using a carrier to which LBT is set, see abstract.

Regarding claim 32. Roy discloses, wherein the predetermined window includes the plurality of random access occasions, multiple RAR window ([0205]).
Allowable Subject Matter
Claims 2-15 and 17, 19-23, 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-15 and 17-30 are objected to because the claims require various features which are not disclose in the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414         

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414